Exhibit 16.1 Chang G. Park, CPA, Ph. D. ♦2♦SAN DIEGO, CALIFORNIA 92108 ♦ TEL (858) 722-5953♦FAX (858) 761-0341 ♦E-Mail changgpark@gmail.com November 8, 2010 United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C: 20549 Dear Madam or Sir: We have read Item 4.01 of Changes in Registrant’s Certifying Accountant Form 8-K/A dated September 2, 2010, of Case Financial,Inc., and are in agreement with the statements which state that there were no disagreements between the Registrant and our firm on any matter of accounting principles or practices, financial statement disclosure or audit scope or procedure.We also agree with the statement regarding no “reportable events” as described in Item 304(a)(1)(v) of Regulation S-K that occurred within the Company’s two most recent fiscal years and the subsequent interim period preceding the date of discontinuance of Park’s engagement as the Company’s independent accountant. We have no basis to agree or disagree with other statements of the Registrant contained therein. If you have any questions or need additional information, please call me at (858) 722-5953. Sincerely, /s/Chang G. Park Chang G. Park, CPA
